DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/30/2019 and 04/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #422 & #423 in Fig. 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	elevation device in claim 1.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Elevation device is interpreted to cover a support plate as per [0241] of applicant specification; and equivalents thereof.

Elevation detection device is interpreted to cover at least a sensor as per claim 4 of applicant specification; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 calls for the limitation “wherein a pair of screw assemblies pair of screw assemblies that are disposed …” in the first paragraph, which limitation is indefinite as the claimed limitation is not understood.

For examination, the limitation above will be interpreted as “wherein the screw assembly comprises a pair of screw assemblies that are disposed …”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 20140265806 A1).

Regarding claim 1:
Hall discloses a refrigerator (Fig. 1) comprising: 
a cabinet #10 that defines a storage chamber; 
a drawer door #20 comprising a drawer part configured to be inserted into and withdrawn out of the storage chamber, the drawer part defining a storage space therein (see Fig. 1-3), and a door part (Fig. 1: #20 points to the door part) coupled to the drawer part and configured to open and close the storage chamber (see at least Fig. 1-3, [0020]); 
a rail #22 that slidably couples the drawer door to the cabinet; 
a driving device #36 provided in the door part and configured to provide a driving force ([0039]); 
an elevation device #30 provided in the drawer part and coupled to the driving device (Fig. 4), the elevation device being configured to be actuated by the driving force to thereby vertically ascend or descend at least a portion of the drawer part ([0040-0042]), wherein the driving device comprises: 
a motor assembly #37, 
a screw assembly #54 comprising a screw ([0040]) and a screw holder #52, the screw being configured to be rotated by the motor assembly ([0040]), the screw holder being configured to be moved along the screw based on a rotation of the screw ([0040]), and 
a lever #40 that couples the screw holder to the elevation device (Fig. 4) and is configured to be rotated based on the movement of the screw holder along the screw to thereby actuate the elevation device ([0040-0042]); and 
an elevation detection device #66 & #68 provided at one side of the driving device and configured to detect whether the elevation device has completely ascended or descended ([0043-0045]). 

Regarding claim 2:
Hall further discloses wherein the elevation detection device is configured to detect a maximum height and a minimum height of the screw holder, respectively, to determine whether the elevation device has completely ascended or descended ([0043-0045]). 

Regarding claim 19:
Hall further discloses wherein an accommodation part #42 is provided in a rotation shaft of the lever #40, and wherein a coupling part #38 that is detachably coupled to the accommodation part is disposed on the elevation device (see at least Fig. 4. Note: #38 is detachable from #42 when appropriate tools are provided). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20140265806 A1).

Regarding claim 3:
Hall further discloses wherein the screw assembly comprises: a housing that accommodates the screw and the screw holder (see at least Fig. 4); and a cover member that covers an opened side of the housing (see box-element upstream of #54; between ref. num. #45 and #59 in Fig. 4).

Hall does not disclose wherein the elevation detection device is disposed on the cover member. 

However, such placement of the elevation detection device on the cover member is recognized as a matter of rearrangement of parts in the system of Hall. Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hall with the elevation detection device disposed on the cover member.

One of ordinary skills would have recognized that doing so would have allowed the cover member to provide support for the elevation detection device; thereby, ensuring robustness of the system.

Regarding claim 14:
Hall further discloses wherein the elevation detection device detect a position of the lever ([0040-0042]).

Hall does not specifically disclose wherein the elevation detection device is disposed in a rotation path of the lever. 

However, such placement of the elevation detection device is recognized as a matter of rearrangement of parts in the system of Hall. Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hall with the elevation detection device disposed in a rotation path of the lever. 

One of ordinary skills would have recognized that doing so would have allowed the lever to provide support for the elevation detection device; thereby, ensuring robustness of the system.

Regarding claim 15:
Hall further discloses wherein the elevation detection device comprises a switch (either one of #72 or #74; Fig. 1 & 6).

Hall does not specifically disclose wherein the switch is configured to contact the lever.

However, such placement of the switch is recognized as a matter of rearrangement of parts in the system of Hall; given that Hall acknowledges that the switch may be repositioned (see at least [0045]). Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hall with the switch configured to contact the lever.

One of ordinary skills would have recognized that doing so would have allowed the lever to provide support for the switch; thereby, ensuring robustness of the system. Another benefit is facilitation of access to the switch.

Regarding claim 16:
Hall as modified discloses wherein the elevation detection device comprises: an upper detection device and a lower detection device (see #66 & #68, Fig. 6). 

Hall as modified discloses does not specifically disclose wherein the upper detection device is configured to contact the lever at a position corresponding to the uppermost rotation position of the lever; and the lower detection device is configured to contact the lever at a position corresponding to the lowermost rotation position of the lever. 

However, such placement of the upper and lower detection device is recognized as a matter of rearrangement of parts in the system of Hall; given that Hall acknowledges that sensors may be repositioned (see at least [0045]). Since it has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Hall as modified with the upper detection device is configured to contact the lever at a position corresponding to the uppermost rotation position of the lever; and the lower detection device is configured to contact the lever at a position corresponding to the lowermost rotation position of the lever. 

One of ordinary skills would have recognized that doing so would have allowed the lever to provide support for the elevation detection devices; thereby, ensuring robustness of the system.

Allowable Subject Matter
Claims 4-13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in claim 4; and specifically does not disclose wherein the elevation detection device comprises: a support plate that is elongated along an extension direction of the screw; and a pair of detection sensors disposed on upper and lower ends of the support plate at positions corresponding to uppermost and lowermost positions, respectively, of the screw holder along its movement path. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Hall to incorporate the aforementioned limitations.

The prior art does not anticipate nor render obvious the combination set forth in claims 10 & 17; and specifically does not disclose wherein the screw assembly comprises a pair of screw assemblies that are disposed, respectively, on a first side of the motor assembly and a second side of the motor assembly opposite the first side, and wherein the lever comprises a pair of levers that are connected, respectively, to each of the pair of screw assemblies to thereby actuate a first side of the elevation device and a second side of the elevation device opposite the first side at the same time. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Hall to incorporate the aforementioned limitations.

The prior art does not anticipate nor render obvious the combination set forth in claim 20; and specifically does not disclose a door cover disposed on a rear surface of the door part and configured to cover the driving device; wherein a cover opening is defined in the door cover at a position corresponding to the accommodation part, and wherein a drawer opening is defined in a front surface of the drawer part at a position corresponding to the coupling part. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Hall to incorporate the aforementioned limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lim (US 8172347 B2) and Jeong (US 7396093 B2) each teaches a screw and lever lifting arrangement for a refrigerator shelf. 
Cook (US 6516478 B2) and Shimada (US 8015638 B2) each teaches a lever lifting arrangement for a shelf. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763